******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
FRANCES ERICA LANE, INC. v. BOARD OF ZONING
   APPEALS OF THE TOWN OF STRATFORD
                (AC 35439)
           DiPentima, C. J., and Keller and Borden, Js.
    Argued December 4, 2013—officially released April 1, 2014

  (Appeal from Superior Court, judicial district of
  Fairfield, Hon. Howard T. Owens, Jr., judge trial
                     referee.)
  Barry C. Knott, with whom was Kathleen M. Dunn,
for the appellant (plaintiff).
 Christopher J. Smedick, with whom, on the brief,
was James Cresswell, for the appellee (defendant).
                          Opinion

   BORDEN, J. The plaintiff, Frances Erica Lane, Inc.,
appeals, following our grant of certification, from the
trial court’s judgment dismissing its appeal from the
denial of its petition for a variance to reduce a wetlands
minimum setback requirement from fifty feet to zero
feet by the defendant, the Board of Zoning Appeals of
the Town of Stratford. In this appeal, the plaintiff claims
that the court improperly dismissed its appeal because
(1) the defendant did not have subject matter jurisdic-
tion over the plaintiff’s petition for a variance, and (2)
the plaintiff established that it suffered an unusual hard-
ship. We disagree and, accordingly, affirm the judgment
of the trial court.
   As part of a proposed subdivision, the plaintiff
planned to construct a road and two driveways across
1300 square feet of wetlands located on its property.
The plaintiff applied to, and successfully obtained a
permit from, the Inland Wetlands and Watercourses
Commission of the Town of Stratford (wetlands com-
mission) to construct the road and driveways. Subse-
quently, the plaintiff petitioned the defendant for a
variance from § 3.14 of the Stratford Zoning Regula-
tions, which was necessary to build the road and drive-
ways within fifty feet of the wetlands located on the
plaintiff’s property. The defendant denied the requested
variance. The plaintiff subsequently appealed the defen-
dant’s decision to the trial court, raising two claims.
Principally, the plaintiff claimed that the defendant
lacked subject matter jurisdiction to deny the variance
because the wetlands commission had exclusive juris-
diction over the proposed construction of the road and
driveways. In the alternative, the plaintiff claimed that,
even if the defendant had subject matter jurisdiction
over the petition for a variance, it improperly denied
the variance despite evidence that the plaintiff would
suffer an unusual hardship. The court dismissed the
plaintiff’s appeal, finding that the defendant had subject
matter jurisdiction, and that it properly determined that
the plaintiff did not establish an unusual hardship. This
appeal followed.
   The following facts and procedural history are rele-
vant to this appeal. The plaintiff owns 12.138 acres of
land located on Patricia Drive in Stratford. Approxi-
mately 4.8 acres of the property are wetlands. The plain-
tiff decided to subdivide the property into four lots and
to build one single-family home on each lot. Three of
the four proposed lots were located upland of inland
wetlands, and therefore, could only be accessed by a
proposed road and two driveways constructed across
1300 square feet of the wetlands.1 The proposed road
and driveways became the subject of both the plaintiff’s
permit application to the wetlands commission to con-
duct a ‘‘regulated activity’’ within 250 feet of wetlands,
and its petition to the defendant for a variance from the
zoning regulations to build within fifty feet of wetlands.
   First, in order to construct the road and driveways,
the plaintiff submitted a permit application to the wet-
lands commission pursuant to General Statutes § 22a-
42, and the regulations enacted by the wetlands com-
mission in accordance therewith.2 Specifically, the
Stratford Inland Wetlands and Watercourses Regula-
tions require an individual to obtain a permit for any
‘‘regulated activity,’’ which is defined, in relevant part,
as any construction within 250 feet of a specified water-
shed. Stratford Inland Wetlands and Watercourses
Regs., § 2.26. The plaintiff applied for a permit because
the locations of the proposed road and driveways were
within 250 feet of a watershed specified in § 2.26 of the
Stratford Inland Wetlands and Watercourses Regula-
tions. Following several public hearings, the wetlands
commission issued the requested permit.
   The plaintiff subsequently petitioned the defendant
for a variance from a wetlands minimum setback
requirement, set forth in § 3.14 of the Stratford Zoning
Regulations. Section 3.14 of the Stratford Zoning Regu-
lations provides in relevant part that ‘‘[n]o new building
construction increasing building area including . . .
driveways . . . shall be permitted within [fifty] feet of
the mean high water line of any waterbody or water-
course or within [fifty] feet of any freshwater inland
wetland . . . .’’ In its petition for a variance, the plain-
tiff requested a reduction of the setback requirement
from fifty feet to zero feet to enable construction of
the road and driveways across the wetlands. Without
the requested variance, the plaintiff claimed that it
would be unable to access three of the four lots in its
subdivision proposal. Accordingly, the plaintiff claimed
that it would suffer a hardship due to the presence
of wetlands and the size and shape of the property.
Following two public hearings, the defendant denied
the plaintiff’s petition for a variance.
  The plaintiff appealed to the trial court from the
defendant’s denial of its petition for a variance. The
plaintiff’s revised complaint alleged that the defendant
did not have subject matter jurisdiction to review its
petition for a variance because the legislature vested
the wetlands commission with exclusive jurisdiction
over regulated activities affecting inland wetlands.
Accordingly, the plaintiff alleged that, insofar as it had
obtained a permit from the wetlands commission, it did
not also need a variance from the defendant in order
to construct the road and driveways. Additionally, the
plaintiff alleged that the defendant improperly deter-
mined that the plaintiff failed to establish an unusual
hardship, which was necessary to acquire a variance.
  The court dismissed the plaintiff’s appeal. With
respect to the plaintiff’s first claim, it determined that
the authority of the wetlands commission to regulate
activities that affect inland wetlands does not conflict
with the defendant’s authority to regulate the minimum
distance between wetlands and proposed construction.
Thus, it concluded that the defendant had jurisdiction
to deny the plaintiff’s petition for a variance. As to the
plaintiff’s second claim, the court determined that the
plaintiff’s purported hardship was purely economic and
self-created, and, therefore, the defendant properly
determined that the plaintiff was not entitled to a vari-
ance as a matter of law.
                              I
   We begin our analysis by setting forth the statutes
and regulations guiding our review of the plaintiff’s
principal claim, namely, that the defendant did not have
subject matter jurisdiction to deny its petition for a
variance.3 In 1972, the legislature enacted the Inland
Wetlands and Watercourses Act (act), General Statutes
§§ 22a-36 through 22a-45, for the purpose of ‘‘pro-
tect[ing] the citizens of the state by making provisions
for the protection, preservation, maintenance and use of
the inland wetlands and watercourses . . . .’’ General
Statutes § 22a-36. Section 22a-42 (c) of the act autho-
rizes each municipality to ‘‘establish an inland wetlands
agency . . . to carry out the provisions of [the act].
. . . [T]he. . . commission authorized by the munici-
pality . . . shall serve as the sole agent for the licensing
of regulated activities.’’ This section also contains a
savings clause, which provides that ‘‘[n]othing con-
tained in this section shall be construed to limit the
existing authority of a municipality or any boards or
commissions of the municipality, provided the [C]om-
missioner [of Energy and Environmental Protection]
shall retain authority to act on any application filed
with said commissioner prior to the establishment or
designation of an inland wetlands agency by a munici-
pality.’’ General Statutes § 22a-42 (g). Additionally, the
act further provides that ‘‘[n]o person shall conduct any
regulated activity within an inland wetland or water-
course which requires zoning or subdivision approval
without first having obtained a valid . . . variance
. . . establishing that the proposal complies with the
zoning or subdivision requirements adopted by the
municipality . . . .’’ General Statutes § 22a-42a (d) (1).
   Pursuant to this enabling legislation, in 1988, Strat-
ford created the wetlands commission through § 217-4
of the Stratford Town Charter, which provides in rele-
vant part that ‘‘[t]he Town of Stratford hereby estab-
lishes the [wetlands commission], an inland wetlands
agency, to carry out the provisions of Sections 22a-36
to 22a-45, inclusive, of the Connecticut General Statutes
. . . . Such agency shall have authority to promulgate
such regulations, in conformity with the regulations
adopted by the Commissioner . . . as are necessary
to protect the wetlands and watercourses within its
territorial limits. . . .’’ Like § 22a-42, § 217-4 (A) of the
Stratford Town Charter designates the wetlands com-
mission ‘‘as the sole agent for the licensing of regulated
activities.’’ Additionally, like § 22a-42 (g), § 217-4 (B) of
the Stratford Town Charter contains a savings clause,
providing that ‘‘[n]othing contained in this chapter shall
be construed to limit the existing authority of any board
or commission of the Town of Stratford.’’ Moreover,
§ 217-5 (D) of the Stratford Town Charter contains lan-
guage identical to § 22a-42a (d) (1), providing in relevant
part that ‘‘[n]o person shall conduct any regulated activ-
ity within an inland wetland or watercourse which
requires zoning or subdivision approval without first
having obtained a valid . . . variance . . . establish-
ing that the proposal complies with the zoning or subdi-
vision requirements adopted by the Town of
Stratford . . . .’’
   Pursuant to § 217-4 of the Stratford Town Charter,
the wetlands commission enacted regulations providing
that the wetlands commission ‘‘shall enforce all provi-
sions of the [act] and shall issue, issue with modifica-
tions, and deny permits for all regulated activities on
inland wetlands and watercourses in the Town of Strat-
ford . . . .’’ Stratford Inland Wetlands and Water-
courses Regs., § 1.5. As previously indicated, a
‘‘regulated activity’’ is defined, in relevant part, as any
construction within 250 feet of a specified watershed.
Stratford Inland Wetlands and Watercourses Regs.,
§ 2.26. In accordance with these regulations, the plain-
tiff submitted a permit application to the wetlands com-
mission for construction of the proposed road and
driveways within 250 feet of wetlands.
   We next turn to the authority of the defendant. Gen-
eral Statutes § 8-64 vests the defendant with the author-
ity to grant or deny a variance from the town zoning
regulations.5 In 1988—the year in which the wetlands
commission was formed—§ 3.14 of the Stratford Zoning
Regulations was entitled ‘‘Flood Prevention,’’ and pro-
vided: ‘‘No dwelling shall be erected with any part of
its foundation closer to the center line of a normally
running stream or its bed than the minimum sideyard
for the district in which it is located plus [thirty-five]
feet. The board of appeals may, after due process,
approve a variance of this distance when the foundation
footing for the dwelling is five feet or more above the
normal stream level and the basin drained by the
stream, above the location is less than one square mile,
or where the stream, above the location is less than
one square mile, or where the flow to tidewater is so
short and free of obstruction that there is no danger of
the stream rising more than three feet, or when the
stream is piped and the lot or lots graded according to
specifications of the town engineering department. All
building elevations shall conform to the national flood
damage prevention ordinance.’’
  Subsequently, in 1991, the town amended § 3.14 of
the Stratford Zoning Regulations to its current revision.
The current revision is entitled ‘‘Waterbody, water-
course, wetland and coastal resource protection,’’ and
provides in relevant part that ‘‘[n]o new building con-
struction increasing building area including . . . drive-
ways . . . shall be permitted within [fifty] feet of the
mean high water line of any waterbody or watercourse
or within [fifty] feet of any freshwater inland wetland
. . . .’’ The plaintiff petitioned the defendant for a vari-
ance from § 3.14 to reduce the minimum wetlands set-
back requirement from fifty feet to zero feet in order
to construct the proposed road and driveways across
the wetlands.
   Having set forth the applicable statutory and regula-
tory scheme, we turn to the plaintiff’s first claim. The
plaintiff contends that by designating the wetlands com-
mission ‘‘as the sole agent for the licensing of regulated
activities’’; General Statutes § 22a-42 (c); the legislature
vested it with exclusive jurisdiction over all regulated
activities affecting inland wetlands. Although the plain-
tiff acknowledges that the act contains a savings clause,
which provides that the act does not ‘‘limit the existing
authority of a municipality or any boards or commis-
sions of the municipality’’; (emphasis added) General
Statutes § 22a-42 (g); the plaintiff argues that § 3.14 of
the Stratford Zoning Regulations does not fall within
this provision. See also Stratford Town Charter, § 217-
4 (B). Specifically, the plaintiff contends that § 3.14 of
the Stratford Zoning Regulations, as amended in 1991,
is substantively distinct from the version that existed in
1988, when Stratford created the wetlands commission
pursuant to the act;6 see Stratford Town Charter, § 217-
4; and therefore, the revision of § 3.14 does not consti-
tute an ‘‘existing authority’’ within the meaning of the
act. Hence, the plaintiff contends that it did not need
to obtain a variance in order to proceed with its subdivi-
sion plan.
   The plaintiff’s claim is predicated on the interpreta-
tion of the act and § 3.14 of the Stratford Zoning Regula-
tions. We therefore review it as a claim of statutory
interpretation, over which our review is plenary. See
Doctor’s Associates, Inc. v. Windham, 146 Conn. App.
768, 783, 81 A.3d 230 (2013). ‘‘General Statutes § 1-2z
directs us first to consider the text of the statute itself
and its relationship to other statutes. If, after examining
such text and considering such relationship, the mean-
ing of such text is plain and unambiguous and does
not yield absurd or unworkable results, extratextual
evidence of the meaning of the statute shall not be
considered.’’ (Internal quotation marks omitted.) Id.,
784. We conclude that the plaintiff’s claim is unsup-
ported by the language of the act and § 3.14 of the
Stratford Zoning Regulations.
  Section 22a-42 (c) of the act provides in relevant
part that ‘‘the board or commission authorized by the
municipality . . . shall serve as the sole agent for the
licensing of regulated activities.’’ (Emphasis added.)
The plaintiff contends that this language vests the wet-
lands commission with exclusive jurisdiction over all
activities affecting inland wetlands. Contrary to the
plaintiff’s contention, however, the authority to license
regulated activities affecting inland wetlands is separate
and distinct from the authority to grant or deny a vari-
ance from town zoning regulations for construction in
close proximity to inland wetlands.
   As the court stated in its memorandum of decision,
‘‘[b]ased upon a plain reading of the text of § 3.14 [of
the Stratford Zoning Regulations], it is clear that the
defendant’s authority does not extend to the regulation
of wetlands. The defendant’s authority is limited to the
location of driveways or other impervious surfaces or
alterations of existing contours. Thus, § 3.14 enables
the defendant to regulate the distance that one can
erect a road or driveway from the mean high water line
of any waterbody or watercourse or within [fifty] feet
of any freshwater inland wetland. There is no language
in § 3.14 supporting the claim that the subject matter
controlled by the defendant is under the purview of the
[wetlands commission] nor is there language in § 3.14
that grants the defendant the authority to regulate wet-
lands. The plaintiff’s argument that the defendant
usurped the [wetlands commission’s] authority by regu-
lating activity in proximity to wetlands areas has no
basis.
  ‘‘Furthermore, the argument that no other regulatory
body can regulate activity in proximity to wetlands
areas is flawed because activity in proximity to wet-
lands areas often raises concerns beyond the scope
of those just affecting wetlands which requires that
agencies cooperate to ensure that all environmental
concerns for a particular site are addressed. Therefore,
the plaintiff’s argument that the defendant usurped the
jurisdiction of the [wetlands commission] is without
merit.’’
   Moreover, the legislature expressly contemplated
concurrent jurisdiction between the wetlands commis-
sion and the defendant to regulate matters pertaining
to inland wetlands. Section 22a-42a (d) (1) of the act
provides in relevant part that ‘‘[n]o person shall conduct
any regulated activity within an inland wetland or
watercourse which requires zoning or subdivision
approval without first having obtained a valid . . .
variance . . . establishing that the proposal complies
with the zoning or subdivision requirements adopted
by the municipality . . . .’’ (Emphasis added.) See also
Stratford Town Charter § 217-5 (D). Thus, ‘‘even if the
inland wetlands agency grants a regulated activities
permit . . . [i]f the project requires a variance, it must
be obtained from the zoning board of appeals . . . .’’
R. Fuller, 9 Connecticut Practice Series: Land Use Law
and Practice (3d Ed. 2007) § 11.6, p. 363. Accordingly,
the plaintiff’s acquisition of a permit from the wetlands
commission did not satisfy its additional burden of
obtaining from the defendant a variance from § 3.14 of
the Stratford Zoning Regulations.
   Our conclusion is further supported by case law pro-
viding that ‘‘[a]ny attempt to limit [the] powers and
duties [of a zoning board of appeals] by restrictive regu-
lation in conflict with the enactment of the General
Assembly exceeds the authority of the town.’’ (Empha-
sis omitted; internal quotation marks omitted.) Jersey
v. Zoning Board of Appeals, 101 Conn. App. 350, 360,
921 A.2d 683 (2007), quoting Farnsworth v. Windsor,
150 Conn. 484, 486–87, 190 A.2d 915 (1963). The plain-
tiff’s contention that the wetlands commission had
exclusive jurisdiction over its subdivision application
exceeds—and indeed, directly contradicts—the author-
ity vested in the wetlands commission by the Stratford
Town Charter, which provides in relevant part that in
order to conduct an activity regulated by the wetlands
commission, applicants must obtain a permit therefrom,
and a ‘‘variance . . . establishing that the proposal
complies with the zoning or subdivision requirements
adopted by the Town of Stratford . . . .’’ Stratford
Town Charter, § 217-5 (D); see General Statutes §§ 22a-
42 and 22a-42a. We thus conclude that the court prop-
erly determined that the defendant had subject matter
jurisdiction over the plaintiff’s petition for a variance.
                             II
   We next address the plaintiff’s claim that the court
improperly dismissed its appeal from the defendant’s
denial of the petition for a variance because the plaintiff
established an unusual hardship. ‘‘We . . . must deter-
mine whether the court properly concluded that the
[defendant’s] decision to [deny] the variance was arbi-
trary, illegal or an abuse of discretion.’’ (Internal quota-
tion marks omitted.) Schulhof v. Zoning Board of
Appeals, 144 Conn. App. 446, 451, 74 A.3d 442 (2013).
‘‘[Section] 8-6 (a), which sets forth the powers and
duties of a zoning board of appeals, provides in relevant
part: The zoning board of appeals shall . . . (3) . . .
determine and vary the application of the zoning
bylaws, ordinances or regulations in harmony with their
general purpose and intent and with due consideration
for conserving the public health, safety, convenience,
welfare and property values solely with respect to a
parcel of land where, owing to conditions especially
affecting such parcel but not affecting generally the
district in which it is situated, a literal enforcement of
such bylaws, ordinances or regulations would result
in exceptional difficulty or unusual hardship so that
substantial justice will be done and the public safety
and welfare secured, provided that the zoning regula-
tions may specify the extent to which uses shall not be
permitted by variance in districts in which such uses
are not otherwise allowed. . . . [See also Stratford
Zoning Regs., § 21.1.]7 . . .
   ‘‘To support a variance . . . a hardship must arise
from a condition different in kind from that generally
affecting properties in the same zoning district and must
be imposed by conditions outside the property owner’s
control. . . . The applicant bears the burden of demon-
strating the existence of a hardship. . . . Proof of
exceptional difficulty or unusual hardship is absolutely
necessary as a condition precedent to the granting of
a zoning variance. . . . A mere economic hardship or
a hardship that was self-created, however, is insuffi-
cient to justify a variance . . . and neither financial
loss nor the potential for financial gain is the proper
basis for granting a variance.’’ (Citation omitted;
emphasis added; footnote added; footnote omitted;
internal quotation marks omitted.) Schulhof v. Zoning
Board of Appeals, supra, 144 Conn. App. 452–53. Our
Supreme Court has ‘‘repeatedly said that the power to
grant a variance should be sparingly exercised . . . so
as to protect property values and ensure the orderly
development of the community.’’ (Citations omitted.)
Carlson v. Zoning Board of Appeals, 158 Conn. 86, 89,
255 A.2d 841 (1969).
   In its memorandum of decision, the court stated: ‘‘It
is clear from the record, that the primary concern
addressed by the plaintiff at the public hearing was the
plaintiff’s ability to build a four home subdivision on
the subject property instead of one home. The inability
to develop the subject property so as to build a subdivi-
sion consisting of four single-family homes is the
claimed hardship in the present matter. The law is clear
that neither a mere economic hardship nor a hardship
that was self-created is a proper ground upon which to
grant a variance. Morikawa v. Zoning Board of Appeals,
[126 Conn. App. 400, 408–409, 11 A.3d 735 (2011).] ‘The
desire to subdivide property into [multiple] lots is a
voluntary hardship created by the applicant requiring
denial of a variance.’ R. Fuller, [supra] § 9.3, p. 247
(relying upon Aitken v. Zoning Board of Appeals, 18
Conn. App. 195, 206, 557 A.2d 1265 [1989]). . . . Any
hardship based on the plaintiff’s desire to subdivide
and develop the subject property to facilitate building
four single-family homes is self-created, and, therefore,
the board lacked the power to grant a variance on
this ground.’’
   We agree with the court’s analysis. The plaintiff con-
cedes that without the variance, it could still build one
single-family home on the property. This court has pre-
viously held that ‘‘a hardship was not shown because
the [plaintiff] admitted that a house, even though not
the type that [it] desired, could have been built on the
lot while conforming to the setback requirements. Dis-
appointment in the use of property does not constitute
exceptional difficulty or unusual hardship . . . .’’
(Emphasis added; footnote omitted; internal quotation
marks omitted.) Jaser v. Zoning Board of Appeals, 43
Conn. App. 545, 548, 684 A.2d 735 (1996). Thus, because
the plaintiff’s inability to build four homes on the prop-
erty constitutes a mere disappointment in use, the court
did not improperly dismiss the plaintiff’s appeal from
the defendant’s denial of its petition for a variance.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The proposed road was to be approximately 500 feet in length and was
to lead to the two proposed driveways. One driveway was to be an accessway
to one upland lot, and the other driveway was to be an accessway to the
other two upland lots.
   2
     General Statutes § 22a-42 is part of the enabling legislation, known as
the Inland Wetlands and Watercourses Act, which authorizes each municipal-
ity to create an inland wetlands commission to ‘‘serve as the sole agent for
the licensing of regulated activities.’’ This statute, as well as the regulations
enacted by the wetlands commission, are discussed in greater detail in part
I of this opinion.
   3
     At this point, we take pause to note the precarious procedural posture
of the plaintiff’s claim that the defendant did not have subject matter jurisdic-
tion to deny its petition for a variance. At oral argument before this court,
the plaintiff explained that, although it believed that it did not need a variance
to build the road and driveways because the wetlands commission had
granted it a permit for this construction, the zoning enforcement officer
refused to issue a building permit absent a variance from § 3.14 of the
Stratford Zoning Regulations. Accordingly, the plaintiff submitted to the
defendant a petition for a variance, notwithstanding its belief that a variance
was not required for the issuance of a building permit.
   If, as the plaintiff contends, it believed that the defendant lacked jurisdic-
tion to issue a variance, it could have brought a writ of mandamus or an
action for a declaratory judgment challenging the defendant’s jurisdiction.
The plaintiff, instead, voluntarily invoked the defendant’s jurisdiction by
submitting to it a petition for a variance. Although this concession to the
defendant’s jurisdiction might well be grounds enough to dismiss this claim
as unmeritorious, we nevertheless have decided to review it.
   4
     General Statutes § 8-6 (a) provides in relevant part that the zoning board
of appeals shall have the power and duty ‘‘to determine and vary the applica-
tion of the zoning bylaws, ordinances or regulations in harmony with their
general purpose and intent and with due consideration for conserving the
public health, safety, convenience, welfare and property values solely with
respect to a parcel of land where, owing to conditions especially affecting
such parcel but not affecting generally the district in which it is situated,
a literal enforcement of such bylaws, ordinances or regulations would result
in exceptional difficulty or unusual hardship so that substantial justice will
be done and the public safety and welfare secured, provided that the zoning
regulations may specify the extent to which uses shall not be permitted by
variance in districts in which such uses are not otherwise allowed. No such
board shall be required to hear any application for the same variance or
substantially the same variance for a period of six months after a decision
by the board or by a court on an earlier such application.’’
   5
     The Stratford Zoning Regulations were enacted pursuant to General
Statutes § 8-2, which authorizes the zoning commission of each town to
‘‘regulate the erection, construction, reconstruction, alteration or use of
buildings or structures and the use of land.’’
   6
     The plaintiff argues that prior to the 1991 amendment, § 3.14 of the
Stratford Zoning Regulations ‘‘was designed to protect life and property
from flood damage, not to protect inland wetlands from human encroach-
ment . . . .’’
   7
     Section 21.1 of the Stratford Zoning Regulations provides in relevant
part: ‘‘The [defendant] shall have the power to determine and vary the
application of these regulations . . . in harmony with their purpose and
intent and with due consideration for conserving the public health, safety,
convenience and welfare, solely with respect to a parcel of land where, owing
to conditions especially affecting such parcel but not affecting generally the
district in which it is situated, a literal enforcement of such regulations
would result in exceptional difficulty or unusual hardship so that substantial
justice will be done and the public safety and welfare secured. . . . Before
making such determination or variance the [defendant] must make a written
finding in the minutes of each case giving in detail: (a) The special circum-
stances which create the hardship for the particular parcel of land and
which do not apply to other parcels in the district; (b) that the hardship
did not exist when the applicant became an interested party and was not
created by any act of the applicant; and (c) that the variance allowed was
the minimum necessary to relieve the hardship. . . .’’